DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 
Claims 1-7, 10-12, 15, 21, 22, 28, and 34-39 are currently pending.  Claims 38 and 39 have been added.  Claims 8, 9, 13, 14, 16-20, 23-27, and 29-33 have been cancelled.  Claims 1, 5, 7, 11, 28, and 34 have been amended.  Claims 1, 7, and 28 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 7 and 34 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §112b rejection of claims 34-35 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §102 rejection of claim 7 and 15 over Moore is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-3, 22, 28, 34, 36, and 37 over Moore in view of Johnson is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 32 over Moore in view of Johnson is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 4 over Moore in view of Johnson in further view of Kohno is withdrawn as necessitated by amendment. 
The previous 35 U.S.C §103 rejection of claim 5 over Moore in view of Johnson in further view of Kohno in further view of DeKeyser is withdrawn as necessitated by amendment 
The previous 35 U.S.C §103 rejection of claim 6 over Moore in view of Johnson in further view of Kohno in further view of Dietz is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 10 over Moore in view of Kohno is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 11 over Moore in view of Kohno in further view of Dietz is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 12 over Moore in further view of Kohno in further view of Dietz in further view of DeKeyser is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 21 over Moore in view of Johnson in further view of Plagemann is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 33 over Moore in view of Johnson in further view of Baldwin is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 35 over Moore in view of Johnson in further view of Shamaie is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 01/04/2021 in regards to claim 1 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues: 


 In addition, Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment.
…
However, while Moore describes the ability to transmit a recording summary to a social network server, Moore appears to describe that doing so would cause the recording summary to be automatically “uploaded” to a social networking website (see Moore, [0002]). More fails to disclose, however, that the recording summary is automatically transmitted to a device so that a user can then choose to post the recording summary to a social network via user input to a dashboard. To this extent, Moore also fails to disclose a dashboard that is configured with a username account of the user for the social network. Thus Moore fails to disclose “responsive to identifying the gesture and generating the recording of the event that includes the portion of the passively recorded video data, automatically transmitting, without input by the first user to the pair of glasses, the recording of the event over a network from the pair of glasses to an additional device to cause the recording of the event to be available for posting by the first user to a social network via user input by the first user to a dashboard displayed at the additional device, wherein the recording of the event that is automatically transmitted from the pair of glasses to the additional device includes images or video of the second user captured by the camera of the pair of glasses worn by the first user, and wherein the dashboard is configured with a username account of the first user for the social network”, as recited in claim 1 as amended.
To this extent, Johnson fails to add anything of significance. As such, Applicant requests that the § 103 rejection of claim 1 be withdrawn.
Independent claims 7 and 28 are amended in accordance with the interview. As such, Applicant submits that claims 7 and 28 are allowable for similar reasons discussed above in relation to independent claim 1, and requests that the § 102/103 rejections of claims 7 and 28 be withdrawn.
Claims 2-6, 10-12, 15, 21, 22, and 34-37 depend from allowable base claims 1, 7, or 28, and thus are allowable for at least the reason that they depend from an allowable base claim. These claims are also allowable for their own recited features. Accordingly, Applicant respectfully requests that the § 103 rejections of claims 2-6, 10-12, 15, 21, 22, and 34-37 be withdrawn.

Applicant’s arguments are directed to the newly amended claim language.  Examiner notes that the current references, as a whole, teach the newly amended claim language.  In particular, Moore does teach “automatically transmitting, without input by the first user to the pair of glasses, the recording of the event over a network from the pair of glasses to an additional device”.  Moore states that “the life recording is automatically transmitted or pushed to a target device” (at least Moore [0063] [0004] [0025]).  Additionally, Examiner notes that the limitation “to cause the recording of the event to be available for posting by the first user to a social network via user input by the first user to a dashboard displayed at the additional device” is written as an intended result of the automatic transmission to the additional device. A recitation of the intended use or result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nevertheless, Moore teaches that the life recording that includes both audio and video information is automatically transmitted to a target device such as a mobile device, web server, or a social networking server [0063] and that the life experiences that are captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive [dashboard] [0024]. Thus, Moore teaches causing the recording of the event to be available for posting by the first user to a social network via user input by the first user to a dashboard.  Johnson at least teaches “a dashboard displayed at the additional device” where received content is made available for positing to a social network via user input by a user.  Johnson recites that the “system can be used for…content received from other devices” (Johnson [0038]), “the photo section 1004 shows an array of cells 1040 where each cell 1040 contains a thumbnail of a photo managed by the system or photos in the currently selected photo album” (Johnson [0060] – the photo section is equivalent to the claimed dashboard), a “user can select individual photos for sharing by selecting individual cells” [0061], and sharing can be to a social network (Johnson [0062]).  Thus, Applicant’s argument is not persuasive.
In regards to the newly recited limitation “wherein the dashboard is configured with a username account of the first user for the social network”, Johnson does teach “manage accounts section 608 of the settings interface 600 can include a listing of social network and photo sharing websites. This listing of social network and photo sharing websites can be those selected by the user or a default list with functionality to add or remove sites. When a particular site from the manage accounts section 608 is selected, a social networking/photo sharing interface for that particular site can be displayed. The 
Applicant further argues on page 13 that independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Examiner respectfully disagrees, and counter-asserts the rationale set forth above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 22, 28, 34, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0213212 A1; hereafter “Moore”) in view of Johnson (US 2013/0036364 A1; hereafter “Johnson”) in further view of Padmanabhan et al. (US 2013/0117692 A1; hereafter “Padmanabhan”).

Regarding Claim 1, Moore teaches a computer implemented method comprising: obtaining a plurality of predefined natural gestures; (Moore [0051] [0052] [0060]: gestures recognizer engine may include a collection of gesture filters, each comprising information concerning a gesture that may be performed by a skeletal model)
passively recording, by a camera of a pair of glasses worn by a first user, video data in a buffer of a memory of the pair of glasses; (Moore [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) 
processing the passively recorded video data using one or more image recognition techniques to identify a gesture associated with a second user in the video data as corresponding to one of the plurality of predefined natural gestures; (Moore [0033] [0048]: Image and audio processing engine processes video, image, and audio data received from capture device to assist in the detection and/or tracking of targets/objects by utilizing structure data and gesture recognition engine; [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret 
in response to identifying the gesture associated with the second user in the video data as corresponding to one of the predefined natural gestures, generating a recording of an event to include a portion of the passively recorded video data; (Moore [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified) and 
responsive to identifying the gesture and generating the recording of the event that includes the portion of the passively recorded video data, automatically transmitting, without input by the first user to the pair of glasses, the recording of the event over a network from the pair of glasses to an additional device to cause the recording of the event to be available for posting by the first user to a social network via user input by the first user to a dashboard [displayed at the additional device], wherein the recording of the event that is automatically transmitted from the pair of glasses to the additional device includes images or video of the second user captured by the camera of the pair of glasses worn by the first user,  (Moore [0024] [0027] [0030]: The life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive [dashboard]. The searchable digital archive may comprise a remote storage and/or application server; searchable digital archive of captured life experiences has many practical applications including allowing users of a computing device to search for and download life recordings; [0023] [0025] [0063] [0076] [0078]: a life recording that includes both audio and video information is automatically transmitted to a target device such as a mobile device, web server, or a social networking server…NOTE: recordings are automatically pushed based on a push condition, therefore, without input from the user; [0002]: uploaded to social networking websites)

Johnson teaches a dashboard displayed at the additional device, (Johnson [0038] [0077]: The system can be used for photos, videos and other content that is captured or stored by the electronic device, or content received from other devices or persons and forwarded; [0045] [0060]: a user can request to navigate to the photo section [dashboard]; displaying the photo section; [0061] [0062]: The user can select individual photos for sharing by selecting individual cells; The share icon can bring up a sharing selection interface to select the methods for sharing the photos selected in the photo section; Figs. 10 and 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a dashboard at an additional device as described by Johnson for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore, with a reasonable expectation of success, in order to allow a user to access the recordings for future use (Moore [0003]).  Also having the dashboard displayed at the additional device may enhance synchronization between devices of a user which would allow the user to be more productive and allow the user to view recordings in an easy, organized manner as would be obvious to one of ordinary skill in the art before the effective filing dates of Applicant’s subject matter. In addition, references (Moore and Johnson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests a reasonable expectation of success.

Padmanabhan teaches wherein the dashboard is configured with a username account of the first user for the social network. (Padmanabhan [0008] [0092] [0096] [0097] [0105] [0156]: a user who wishes to allow access to his or her social network account for purposes of aiding the media-sharing controller can provide login and password information [username account] through an appropriate settings screen. This information can then be stored by the media-sharing controller; the media-sharing controller, which performs operations associated with a media-sharing application [dashboard]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the dashboard to be configured with a username account of the first user for the social network as described by Padmanabhan for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson, with a reasonable expectation of success, so that a user's private or public social network information can be searched and accessed by communicating with the social network server (Padmanabhan [0096]), thus, allowing for quicker sharing/uploading/downloading capabilities and for integration purposes. In addition, references (Moore in view of Johnson and Padmanabhan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing media content. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Moore in view of Johnson in further view of Padmanabhan teaches wherein the recording of the event begins a first predetermined period of time before the gesture is identified and ends a second predetermined period of time after the gesture is identified.   (Moore [0075]: A 

Regarding Claim 3, Moore in view of Johnson in further view of Padmanabhan teaches wherein the transmitting the recording of the event comprises transmitting the recording of the event over the network from the pair of glasses to a server device.  (Moore [0023] [0025] [0063]: life recordings are automatically transmitted from the life recorder to a target device such as a mobile device, web server, or a social networking server)

Regarding Claim 22, Moore in view of Johnson in further view of Padmanabhan teaches wherein the generating the recording of the event comprises generating a snapshot of the event.  (Moore [0023] [0028] [0040]: life recorder is a recording device that continuously captures life experiences, including unanticipated life experiences, in image [snapshot])

Regarding Claim 28, Moore teaches a computer implemented method comprising: receiving, at a server device, one or more images or videos recorded by a camera of a pair of glasses worn by a first user,  (Moore [0024] [0026]: receiving at the server audio and video recordings from the life recorder; [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) 
the one or more images or videos passively recorded by the camera of the pair of glasses worn by the first user (Moore [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) and 
automatically communicated, without input by the first user to the pair of glasses, F IG5 IP-P2543USIPATENTSfrom the pair of glasses to the server device over a network in response to identifying a gesture associated with a second user in the one or more images or videos that corresponds to one of a plurality of predefined natural gestures;  (Moore [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret movements of a skeletal model and to detect the performance of a particular gesture; [0059][0060]: the particular situation identified may include a particular person (e.g., a friend) and the particular situation identified may include a particular gesture (e.g., waiving) being performed by the particular person [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified; [0023] [0025] [0063] [0076][0078]: a life recording that includes both audio and video information is automatically transmitted to a target device such as a web server or social networking server…NOTE: recordings are automatically pushed based on a push condition, therefore, without input from the user)
storing the one or more images or videos in a storage associated with the server device; (Moore [0024] [0030]: The life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive. The searchable digital archive may comprise a remote storage and/or application server)
receiving, from a client device, a user request to access the one or more images or videos; (Moore [0024] [0027]: client requests access to the video and audio recordings)
causing display of a dashboard at the client device, [the dashboard including a control to post the one or more images or videos to a social network]; (Moore [0024] [0027] [0030] [0078]: a client may download and display video and audio recordings associated with a life recorder)
Moore also teaches uploading to social networking websites [0002].  However, Moore may not explicitly teach every aspect of [causing display of a dashboard at the client device,] the dashboard 
Johnson teaches causing display of a dashboard at the client device, the dashboard including a control to post the one or more images or videos to a social network (Johnson [0045] [0060]: a user can request to navigate to the photo section; displaying the photo section; [0061] [0062]: The user can select individual photos for sharing by selecting individual cells; The share icon can bring up a sharing selection interface to select the methods for sharing the photos selected in the photo section; Figs. 10 and 11)  and 
uploading the one or more images or videos to the social network in response to receiving user input by the first user to the displayed dashboard to select the control.  (Johnson [0062] [0063]: The sharing selection interface includes options for the user to select in sharing selected photos; If the user selects one of the various social networking, photo sharing or other website options then the system can open an Internet browser on the device accessing the user's home page on the selected site and upload the selected photos; Figs. 10 and 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to upload the captured images to a social network via user input to a dashboard as described by Johnson for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore, with a reasonable expectation of success, for collaboration, social engagement, and life logging purposes. In addition, references (Moore and Johnson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, video recording. This close relation between both of the references highly suggests a reasonable expectation of success.

Padmanabhan teaches the dashboard configured with a username account of the first user for the social network (Padmanabhan [0008] [0092] [0096] [0097] [0105] [0156]: a user who wishes to allow access to his or her social network account for purposes of aiding the media-sharing controller can provide login and password information [username account] through an appropriate settings screen. This information can then be stored by the media-sharing controller; the media-sharing controller, which performs operations associated with a media-sharing application [dashboard]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the dashboard to be configured with a username account of the first user for the social network as described by Padmanabhan for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson, with a reasonable expectation of success, so that a user's private or public social network information can be searched and accessed by communicating with the social network server (Padmanabhan [0096]), thus, allowing for quicker sharing/uploading/downloading capabilities and for integration purposes. In addition, references (Moore in view of Johnson and Padmanabhan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing media content. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 34, Moore in view of Johnson in further view of Padmanabhan teaches wherein the gesture associated with the second user comprises a natural gesture used during social interactions.  (Moore [0059] [0060]: the particular situation identified may include detecting of a 

Regarding Claim 36, Moore in view of Johnson in further view of Padmanabhan teaches wherein the recording of the event begins a predetermined amount of time before the gesture.  (Moore [0075]: A predetermined amount of time (e.g., 30 seconds) may also be added before and after the start and end times associated with the duration for which a particular situation [gesture] was identified)

Regarding Claim 37, Moore in view of Johnson in further view of Padmanabhan teaches wherein the camera of the pair of glasses is directed to capture a field of view of the first user that is wearing the pair of glasses. (Moore [0031]: the positioning used by life recorder 24 is that its capture range may be inline with the viewing range of user 18 (i.e., the visual recording may correspond with what user 18 was looking at)

Regarding Claim 39, Moore in view of Johnson in further view of Padmanabhan teaches wherein the dashboard is further configured with additional settings of the first user to enable posting to the social network. (Padmanabhan [0133] [0138]: describing additional settings to enable posting to a social network) [The motivation of claim 28 is applicable to claim 39 and thereby incorporated]

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Padmanabhan in further view of Kohno et al. (US 2015/0074742 A1; hereafter “Kohno”).

Claim 4, Moore in view of Johnson in further view of Padmanabhan may not explicitly teach every aspect of further comprising: identifying an additional gesture associated with the first user that is wearing the pair of glasses in the video data as corresponding to a privacy command; and restricting access to the recording of the event based on the privacy command.  
However, Kohno teaches further comprising: identifying an additional gesture associated with the first user that is wearing the pair of glasses in the video data as corresponding to a privacy command; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-crossed gesture to indicate that all recording is forbidden; Any person associated with a scene may make such a gesture, including the person who is capturing the scene) and restricting access to the recording of the event based on the privacy command.  (Kohno [0059] [0064] [0086] [0114] [0118]: prohibiting access to the recording of the event based on the privacy command)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a privacy gesture and restrict access as described by Kohno for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson in further view of Padmanabhan, with a reasonable expectation of success, for privacy and security purposes (Kohno [0005] [0055]). In addition, references (Moore in view of Johnson in further view of Padmanabhan and Kohno) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Moore in view of Johnson in further view of Padmanabhan in further view of Kohno teaches wherein the privacy command comprises a phrase spoken by the first user signifying a desire for secrecy or privacy, (Kohno [0035] [0038] [0074] [0075]: utterance or noise made by a person. 
wherein the restricting access comprises restricting access to the second user included in the recording of the event.  (Padmanabhan [0005]: identifying one or more persons in the digital media using a facial recognition technique; evaluating whether the one or more identified persons are members of a list of acceptable recipients for the digital media; and outputting the digital media for viewing by the one or more identified persons if the one or more identified persons are determined to be members of the list of acceptable recipients; [0114][ 0139]; [0142]: media will only be shared with friends who are recognized in the images captured by a user) [The motivation of claim 4 is applicable to claim 6 and thereby incorporated]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Padmanabhan further view of Kohno in further view of DeKeyser (US 2013/0188048 A1; hereafter “DeKeyser”).

Regarding Claim 5, Moore in view of Johnson in further view of Padmanabhan in further view of Kohno teaches wherein the additional gesture corresponding to the privacy command is different from the gesture and is performed by a different user than the second user associated with the gesture; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-crossed gesture to indicate that all recording is forbidden...NOTE: these gestures would be different than a gesture used to start initiate recording; 
However, Moore in view of Johnson in further view of Padmanabhan in further view of Kohno does not explicitly teach every aspect of wherein the restricting access comprises requiring a password to access the recording of the event.  
DeKeyser teaches wherein the restricting access comprises requiring a password to access the recording of the event.  (DeKeyser [0025]: requiring a password)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to require a password to access the recordings as described by DeKeyser for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson in further view of Padmanabhan in further view of Kohno, with a reasonable expectation of success, for authentication and integrity purposes (DeKeyser [0025]). In addition, references (Moore in view of Johnson in further view of Padmanabhan in further view of Kohno and DeKeyser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 7, 15, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Padmanabhan.

Regarding Claim 7, Moore teaches a wearable device implemented as a pair of glasses, the wearable device comprising: (Moore [0026] [0028] [0036]: life recorder; Fig. 1A and 2A Figs 1A and 2A showing a pair of glasses) 
a memory configured to store video data in a buffer; (Moore [0028]: memory; [0057]: memory buffer) 
a camera configured to passively record the video data for the buffer; (Moore [0028] [0046]: camera; [0057]: captured video and audio are placed in a cyclic buffer)  
a processor configured to: (Moore [0028]: processor) 
process the passively recorded video data using one or more image recognition techniques to recognize a gesture associated with a user in the video data, the user different than an additional user that is wearing the pair of glasses while the video data is passively recorded; (Moore [0033] [0048]: Image and audio processing engine processes video, image, and audio data received from capture device to assist in the detection and/or tracking of targets/objects by utilizing structure data and gesture recognition engine; [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret movements of a skeletal model and to detect the performance of a particular gesture; [0059][0060]: the particular situation identified may include a particular person (e.g., a friend) and the particular situation identified may include a particular gesture (e.g., waiving) being performed by the particular person) 
in response to recognizing the gesture associated with the user in the video data, generate a recording of an event based on the recognized gesture; (Moore [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified) and 
a transmitter configured to automatically transmit, without input by the additional user to the pair of glasses, the recording of the event over a network from the wearable device to an additional device responsive to recognizing the gesture and generating the recording of the event, the transmitting causing the recording of the event to be stored and available for posting by the additional user to a socialF IG. 3 IP-P2543USI PATENTSnetwork via user input by the additional user to a dashboard, wherein the recording of the event that is transmitted from the wearable device to the additional device includes images or video of the user captured by the camera of the wearable device worn by the additional user. (Moore [0024]  a life recording that includes both audio and video information is automatically transmitted to a target device such as a social networking server…NOTE: recordings are automatically pushed based on a push condition, therefore, without input from the user; [0002]: uploaded to social networking websites)
However, Moore may not explicitly teach every aspect of wherein the dashboard is configured with a username account of the additional user for the social network.
Padmanabhan teaches wherein the dashboard is configured with a username account of the additional user for the social network. (Padmanabhan [0008] [0092] [0096] [0097] [0105] [0156]: a user who wishes to allow access to his or her social network account for purposes of aiding the media-sharing controller can provide login and password information [username account] through an appropriate settings screen. This information can then be stored by the media-sharing controller; the media-sharing controller, which performs operations associated with a media-sharing application [dashboard]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the dashboard to be configured with a username account of the first user for the social network as described by Padmanabhan for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson, with a reasonable expectation of success, so that a user's private or public social network information can be searched and accessed by communicating with the social network server (Padmanabhan [0096]), thus, allowing for quicker sharing/uploading/downloading capabilities and for integration purposes. In 

Regarding Claim 15, Moore in view of Padmanabhan teaches wherein the transmitter is configured to transmit the recording of the event over the network from the wearable device to a server device.  (Moore [0023] [0025] [0063]: life recordings are automatically transmitted from the life recorder to a target device such as a mobile device, web server, or a social networking server)

Regarding Claim 38, Moore in view of Padmanabhan teaches wherein the camera is directed to capture a field of view of the additional user that is wearing the pair of glasses.  (Moore [0031]: the positioning used by life recorder 24 is that its capture range may be inline with the viewing range of user 18 (i.e., the visual recording may correspond with what user 18 was looking at)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Padmanabhan in further view of Kohno.

Regarding Claim 10, Moore in view of Padmanabhan may not explicitly teach every aspect of wherein the processor is further configured to: receive a privacy command from the additional user; and restrict access to the recording of the event based on the privacy command.  
However, Kohno teaches wherein the processor is further configured to: receive a privacy command from the additional user; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-and restrict access to the recording of the event based on the privacy command. (Kohno [0059] [0064] [0086] [0114] [0118]: prohibiting access to the recording of the event based on the privacy command)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a privacy gesture and restrict access as described by Kohno for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Padmanabhan, with a reasonable expectation of success, for privacy and security purposes (Kohno [0005] [0055]). In addition, references (Moore in view of Padmanabhan and Kohno) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, environmental-sensing applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Moore in view of Padmanabhan in further view of Kohno teaches wherein the restricted access includes only the additional user or the user depicted in the recording of the event.  (Padmanabhan [0005]: identifying one or more persons in the digital media using a facial recognition technique; evaluating whether the one or more identified persons are members of a list of acceptable recipients for the digital media; and outputting the digital media for viewing by the one or more identified persons if the one or more identified persons are determined to be members of the list of acceptable recipients; [0114][ 0139]; [0142]: media will only be shared with friends who are recognized in the images captured by a user; [0151] [0152]: access is restricted to only the primary user [additional user]) [The motivation of claim 10 is applicable to claim 11 and thereby incorporated]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Padmanabhan in further view of Kohno in further view of DeKeyser.

Regarding Claim 12, Moore in view of Padmanabhan in further view of Kohno does teach wearable devices (Moore [0030]; Kohno [0038]) and accessing the recorded event by only the additional user or the user depicted in the recording (at least Padmanabhan [0142] [0151] [0152]).  Padmanabhan also teaches “disclosed embodiments can be implemented as part of the login authentication system controlled by the operating system” [0064].  However, Moore in view of Padmanabhan in further view of Kohno may not explicitly teach every aspect of wherein access to the recording of the event is based on authentication from the additional user that is wearing pair of glasses.  
DeKeyser teaches wherein access to the recording of the event is based on authentication from the additional user that is wearing pair of glasses.  (DeKeyser [0025]: requiring a password from the user wearing the glasses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to require a password to access the recordings as described by DeKeyser for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Padmanabhan in further view of Kohno, with a reasonable expectation of success, for authentication and integrity purposes (DeKeyser [0025]). In addition, references (Moore in view of Padmanabhan in further view of Kohno and DeKeyser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, environmental-sensing applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Padmanabhan in further view of Plagemann et al. (US 2014/0123208 A1; hereafter “Plagemann”).

Regarding Claim 21, Moore in view of Johnson in further view of Padmanabhan may not explicitly teach every aspect of further comprising: detecting, from the video data in the buffer prior to detecting the gesture, a privacy command associated with the first user that is wearing the pair of glasses; and in response to detection of the privacy command, automatically stopping storing the recording of the event.  
However, Plagemann teaches further comprising: detecting, from the video data in the buffer prior to detecting the gesture, a privacy command associated with the first user that is wearing the pair of glasses; and in response to detection of the privacy command, automatically stopping storing the recording of the event.  (Plagemann [0037] [0054]: the first time a sensor is used, for example for gesture recognition, a determination may be made as to whether or not a command is permissible according to the privacy policy; establishing a privacy mode prior so that initial state may indicate that the data generated by the sensor is not being stored in persistent storage or being transmitted to a remote entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide the stop signal [privacy command] to be detected prior to detecting the gesture to stop storing the recording as described by Plagemann for the benefit of the wearable device that records a data stream and, in response to a gesture, generates as segment of the data stream of Moore in view of Johnson in further view of Padmanabhan, with a reasonable expectation of success, for confidentiality purposes. Thus, one of ordinary skill in the art would recognize that life logging and user confidentiality would be enhanced. In addition, references (Moore in 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Padmanabhan in further view of Shamaie et al. (US 2009/0051648 A1; hereafter “Shamaie”).

Regarding Claim 35, Moore in view of Johnson in further view of Padmanabhan may not explicitly teach every aspect of wherein the natural gesture comprises a handshake between the first user and the second user or a hug between the first user and the second user.  
However, Shamaie teaches wherein the natural gesture comprises a handshake between the first user and the second user or a hug between the first user and the second user. (Shamaie [0006]: Sensing the motion of the device may further include detecting a subconscious body movement of a user of the device, and the invoked functionality may be associated with the subconscious body movement. The process may also include detecting first and second user inputs; [0061] [0062]: subconscious gesture comprises handshake gesture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the natural gesture to comprise a handshake between the first user and the second user as described by Shamaie for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson in further view of Padmanabhan, with a reasonable expectation of success, because it would have been obvious to one of ordinary skill in the art to simply substitute one known gesture with another known gesture both .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Dietz
US 6,591,068 B1 – Directed to only people recorded in the event can access the recording [column 6 lines 34-39]



US Patent Application Publications
Aoki et al.
US 2009/0327885 A1 – Directed to life recording and sharing where recording are automatically uploaded to a target device [Abstract]
Sweet, III et al.
US 2013/0201344 A1 – “In addition to databases, the server may have access to the user's accounts at websites such as Facebook.RTM., LinkedIn.RTM., Google Plus.RTM., and any other website that may store information such as images for the user.” [0115] “The server may have permissions to access these groupings or social media networks on behalf of the user for the purpose of finding the most appropriate recommendations for the user to associate the pictures with” [0117]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        May 9, 2021